DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugarman et al. (2003/0111095).
Sugarman et al. teaches a chemical mechanical polishing (CMP) apparatus comprising a cleaning unit, 11, configured to clean a substrate, a brushing unit comprising a plurality of roll brushes, 15a, 15b, configured to brush the substrate and a driver configured to drive the plurality of roll brushes, (pp 0020) and a controlling unit configured to control the driver, wherein the controlling unit is configured to count a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugarman et al. in view of Kimura et al. (2001/0024691).
Sugarman et al. teaches all the limitations of the claims except for wherein the brushing unit further comprises a cleaning solution nozzle configured to provide a cleaning solution between the plurality of roll brushes, and wherein the controlling unit is further configured to temporarily increase a flow rate of the cleaning solution at an initial use of the plurality of roll brushes.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the cleaning unit of Sugarman et la. With a cleaning solution nozzle, as taught by Kimura et al., in order to provide a cleaning solution during the brushing step of the cleaning process. 
It would have been further obvious to provide the tool with the controlling unit is further configured to temporarily increase a flow rate of the cleaning solution at an initial use of the plurality of roll brushes, since Kimura et al. teaches that feedback of the measurement results for adjustment of the substrate treatment conditions can be performed promptly, and hence it becomes possible to perform substrate treatment under optimal treatment conditions, (pp 0402,0404), and given this one could control the flow rate and time based on the desired outcome. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Sugarman et al.
In reference to claim 16, Kimura et al. teaches a chemical mechanical polishing (CMP) method  comprising polishing a substrate, W, with a first slurry or a second slurry, (pp 0154-0155), cleaning the substrate, (pp 0158), brushing the substrate with a plurality of roll brushes, 9-2, (pp 0158) and rinsing the substrate, (pp 0164).

Sugarman et al. teaches the method of wherein the brushing the substrate comprises reducing a distance between the plurality of roll brushes based on a usage time of the plurality of roll brushes, (pp 0032).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Kimura et al. with the method of wherein the brushing the substrate comprises reducing a distance between the plurality of roll brushes based on a usage time of the plurality of roll brushes, as taught by Sugarman et al., in order to enhance the cleaning capabilities. 

Allowable Subject Matter
Claims 3-10,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodera et al. (2012/0160267), Inoue et al. (2008/0314870) and Kim et al. (2017/0053794) were cited to show other examples of CMP apparatuses.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723